U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS |
DALLAS DIVISION
MAY 18 2024

UNITED STATES OF AMERICA §

§ CLERK, US. D
VS, §  CASENO.: 3:19-CR-442-K QJ) sg pyr

§ Deputy
JOE NATHAN FRAZIER §

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

JOE NATHAN FRAZIER, by consent, under authority of United States v. Dees, 125 F.3d 261
(5th Cir, 1997), has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to |
Counts 1 and 2 of the 4 Count-Indictment, filed on February 4, 2020. After cautioning and examining
Defendant Joe Nathan Frazier, under oath concerning each of the subjects mentioned in Rule 11, I
determined that the guilty plea was knowledgeable and voluntary and that the offense charged is supported
by an independent basis in fact containing each of the essential elements of such offense. I therefore
recommend that the plea of guilty be accepted, and that Defendant Joe Nathan Frazier, be adjudged guilty
of (Count 1) Possession of a Firearm by a Convicted Felon, in violation of 18 USC § 922(g)(1) and
924(a)(2) and (Count 2) Possession With Intent to Distribute a Controlled Substance, in violation of
21 USC § 841(a)(1) and (b)(1)(C), and have sentence imposed accordingly. After being found guilty of

7m by the district judge. |

The defendant is currently in custody and should be ordered to remain in custody.

qd The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear |
and convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the !
community if released.

Qo The Government does not oppose release.

Qo The defendant has been compliant with the current conditions of release. |

o I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to
any other person or the community if released and should therefore be released under § 3142(b) or
(c).

oO. The Government opposes release.

a The defendant has not been compliant with the conditions of release.

q If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

Qo The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there |
is a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly
shown under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the |
community if released.

Signed May 18, 2021. Lo ) ar 4 fe, ;
RERECECA-RUTHEREORD Soot CHERISHED

\

UNITED STATES MAGISTRATE JUDGE
NOTICE
Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date |

of its service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United
States District Judge. 28 U.S.C. §636(b)(1)(B).
